MEMORANDUM **
A review of the record, appellant’s opening brief, and appellant’s response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.